Case 1:21-cr-00009- DSC Document 3 ‘Filed 02/17/21 Page 1 Lof 3

aq

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

| UNITED STATES OF AMERICA

 

yo. .
) °
Vv. ) Criminal No. ZI 4 Erie
yo ;
JOSEPH LEONARD STRATTON-KIEHLMEIER ) . (26 U.S.C. §§ 5861(d) and 5861(e)
- : ) and 18 U.S.C. § 2)
) (Under Seal)
INDICTMENT -
FEB 17 202%
COUNT ONE
CLERK U8, DISTRICT court
The grand jury charges: WEST. DIST. OF PENNSYLVANIA

. 4

On or about January 22, 2020, in the Western District of Pennsylvania, the
defendant, JOSEPH LEONARD STRATTON-KIEHLMEIER, did knowingly and unlawfully
possess firearms, as defined in Title 26, United States Code, Sections 5845(a)(6) and (b),
specifically a Suomi Tikkakoski KP31, fully automatic, Omm sub machine gun, with a marked
receiver serial number 45345 and a Zastava Yugo M70, fully automatic, 7. 62mm AK47 style
assault rifle, with the serial number obliterated, which were not registered to him in the National
Firearms Registration and Transfer Record as required by Title 26, United States Code, Section

5841.

In violation. of Title 26, United States Code, Section 5861(d).

 

 
"Case 1:21-cr-00009-DSC Document3 Filed 02/17/21 Page 2 of 3

COUNT TWO

The grand jury further charges: -

On. ot about January 22, 2020, in the Western District of Pennsylvania, the
defendant, JOSEPH LEONARD STRATTON-KIEHLMEIER, did knowingly and unlawfully
transfer, and did aid and abet another in the transfer of, firearms, as defined in Title 26, United
States Code, Sections 5845(a)(6) and (b), specifically a Suomi Tikkakoski KP31, fully automatic,
9mm ‘sub machine gun, with a marked receiver serial number 45345 and a Zastava Yugo M70,
fully automatic, 7.62mm.AKA47 style assault rifle, with the serial number obliterated, in violation
of Title 26, United States Code, Chapter 53, that is the transfer was made without meeting the
requirements of Title 26, United States Code; Section 5812.

In violation of Title 26, United States Code, Section 5861(e) and Title 18, United

States Code, Section 2.
Case 1:21-cr-00009-DSC Document 3 Filed 02/17/21 Page 3 of 3

FORFEITURE ALLEGATIONS

1. The grand jury re-alleges and incorporates by reference the allegations
contained in Counts One and Two of this Indictment for the purpose of alleging ctiminal forfeiture
pursuant to Title 26, United States Code, Section 5872. | |
| 2. As a result of the knowing commission of the violations of Title 26, United
States Code, Sections 5861(d) and 5861(e), charged in Counts One and Two of the Indictment, the

firearms alleged in those Counts, that.are: |
a. Suomi Tikkakoski KP31, fully automatic, 9mm sub machine gun,
with a marked receiver serial number 45345; and | | |
b. Zastava Yugo M70, fully automatic, 7.62mm AK47 style assault

rifle, with the serial number obliterated,

which were involved and used in the knowing commission of these offenses, are subject to

forfeiture pursuant to Title 26, United States Code, Section 5872.

 

FOREPERSON

SCOTT W. BRADY
United States Attorney
PA ID No. 88352.
